internal_revenue_service number release date index number ---------------------- ---------------------------------------- ------------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-115250-09 date september ------------------------ ------------------------- son son taxpayer ---------------------- spouse ----------------------- ------- year ----------------------------------------- firm year trust trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- dear ---------------- this responds to the letter dated date submitted on your behalf requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to two trusts facts the facts submitted and the representations made are as follows son and son are the children of taxpayer and spouse in year taxpayer established trust for the benefit of son and son 1’s issue also in year taxpayer established trust for the benefit of son and son 2’s issue the trusts provide for distributions of income and principal based on an ascertainable_standard for the benefit of the son for whom the trust is named and his spouse and issue during the lifetime of the respective son and the spouse of the respective son on the death of the last to die of the son and that son’s spouse the trust accumulated income and principal is to be paid to that son’s issue by right of representation plr-115250-09 taxpayer and spouse each made transfers to trust and trust in year taxpayer and spouse retained the services of firm to prepare their united_states gift and generation-skipping_transfer_tax returns form sec_709 firm was aware of the intention of taxpayer and spouse to allocate gst_exemption to the transfers so that each trust would have an inclusion_ratio of zero both form sec_709 were timely filed however the returns as filed did not correctly report the amount of the gifts made by each donor and failed to allocate the gst_exemption of taxpayer and spouse to the trusts on their respective form sec_709 spouse died in year the failure to allocate gst_exemption to the transfers to trust and trust was discovered by firm in connection with preparing spouse’s form_706 united_states estate and generation-skipping_transfer_tax return to date no taxable_distributions taxable terminations or any other events have occurred with respect to the trusts that would give rise to a gst tax_liability on the part of either trust or any of its beneficiaries taxpayer now requests an extension of time under sec_2642 and sec_301_9100-3 to allocate taxpayer’s gst_exemption to the transfers made to trust and trust in year and requests a ruling that the gst_exemption allocated to the transfers will be effective as of the date of the transfers law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 in effect at the time of the transfer for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption equal to dollar_figure for the year at issue that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-115250-09 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations in effect at the time of the transfer provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 of the procedure and administration regulations sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with plr-115250-09 sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to allocate taxpayer’s available gst_exemption with respect to the transfers taxpayer made to trust and trust in year although the allocations will be treated as being affirmatively made on the date of the transfers we are specifically not ruling on whether any transfer made by taxpayer is subject_to an estate_tax_inclusion_period under sec_2642 and accordingly we are not ruling on the effective date of the allocations in addition we are specifically not ruling on the transfer_tax value of the year transfers to trust and trust to be used in determining the inclusion_ratio of each trust under sec_2642 the allocations should be made on a form_709 for the year in which the transfers were made and the form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed or implied as to the value for federal transfer_tax purposes of the transfers by taxpayer and spouse to trust and trust finally no opinion is expressed or implied as to whether the transfers by taxpayer and spouse are properly characterized as an indirect transfer by taxpayer and spouse of the underlying asset the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-115250-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
